 1   TORRES | TORRES STALLINGS AND ASSOCIATES
     David A. Torres, SBN135059
 2   1318 K. Street
 3   Bakersfield, CA 93301
     Tel: (661)326-0857
 4   Fax: (661)326-0936
     Email: dtorres@lawtorres.com
 5
     Attorney for:
 6   HEATHER STANLEY
 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                        Case No. 1:20-cr-00045 NONE-SKO
11                       Plaintiff,
12          v.                                        STIPULATION AND ORDER TO MODIFY
                                                      TERMS AND CONDITIONS OF RELEASE
13   HEATHER STANLEY,
14                       Defendants.
15

16   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE DALE A.
17   DROZD AND ANGELA SCOTT, ASSISTANT UNITED STATES ATTORNEY:
18          COMES NOW Defendant, HEATHER STANLEY, by and through her attorney of

19   record, DAVID A. TORRES hereby requesting that the conditions of defendant’s release include

20   the following:

21          Defendant is to provide a detailed itinerary to the assigned Pretrial Services Officer which

22   shall include the location of where defendant will travel and the time frame of when defendant

23   wishes to travel.

24          Declaration:

25          1. On February 26, 2020 Ms. Stanley was arraigned on the Indictment.

26          2. A detention hearing was held, and Ms. Stanley was ordered released upon conditions

27               set forth by the Court.

28          3. Part of Ms. Stanley’s terms of release included a travel restriction, specifically section
                                                      1
 1               (7)(c), “travel restricted to the State of California, unless otherwise approved in

 2               advance by PSO, and you may travel within the State of Nevada if approved for

 3               residency, by PSO.”

 4          4. Ms. Stanley respectfully requests the court allow her to travel within the United States

 5               so long as approved by the PSO. Additionally, she would be required to inform the

 6               PSO, prior to travel, of her time frame of travel and the locations where she will be

 7               visiting.

 8          IT IS SO STIPULATED.
                                                                   Respectfully Submitted,
 9   DATED: 3/17/20                                                /s/ David A Torres            ___
                                                                   DAVID A. TORRES
10                                                                 Attorney for Defendant
11                                                                 HEATHER STANLEY

12
     DATED: 3/17/20                                                /s/Angela Scott_____________
13                                                                 ANGELA SCOTT
                                                                   Assistant U.S. Attorney
14

15                                                 ORDER
16
            The Court DENIES the request to modify conditions of release and sets a bail review
17
     hearing for Friday, March 20, 2020 at 2:00 p.m. to address the issues in this stipulation. In light
18
     of the restrictions on entering the Courthouse, and General Orders 610 and 611, the government’s
19
     attorney and the defense counsel are encouraged to appear by telephone for the hearing in this
20
     matter with each party using the following dial-in number and access code: dial-in number 1-
21
     877-411-9748; access code 3219139. To the extent possible, defense counsel is encouraged to
22
     waive their client’s appearance. The Court will allow in-court oral wavier of a defendant’s
23
     appearance provided counsel informs Esther Valdez at 559-499-5788 no later than noon the day
24
     before the hearing.
25   IT IS SO ORDERED.
26
        Dated:      March 18, 2020                              /s/ Barbara   A. McAuliffe             _
27                                                         UNITED STATES MAGISTRATE JUDGE
28
                                                       2
